Citation Nr: 9925613	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  95-24 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits to include the question of whether 
the claim for waiver was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from June 1969 to June 1971.  
This appeal arises from a February 1995 decision of the 
Committee on Waivers and Compromises of the Muskogee, 
Oklahoma Regional Office, which granted in part the veteran's 
request for waiver of recovery of an overpayment of improved 
pension benefits in the amount of $6,479, established by an 
award letter dated in May 1994.  The Committee on Waivers 
also denied the veteran's request for waiver of recovery of 
the remaining overpayment in the amount of $13,596, 
established by an award letter dated in February 1993, on the 
basis that the waiver request was not received in a timely 
manner.  

In January 1999, the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development.  It is 
noted that the veteran resides in South Carolina and that the 
Columbia, South Carolina Regional Office (RO) is now handling 
his appeal.  


REMAND

In the 1999 remand, the Board directed the RO to clarify the 
amount of the indebtedness in question.  It had been 
previously noted that the audit issued to the veteran in 
April 1995 reflected a total debt of $20,075, of which the 
veteran owed a balance of $13,596 after the partial grant of 
his waiver request.  In response to the remand, the RO in 
March 1999 conducted another audit, which differs from the 
previous audit in that it shows an increase in the amount of 
the overpayment for the period in question.  The latter audit 
indicates that the period of the overpayment created by the 
February 1993 award letter was from February 1989 through 
January 1993 and that the amount of the overpayment was 
$14,692.  In a review of the entire record, it appears from a 
January 1995 Referral of Indebtedness to Committee 

on Waivers and Compromises that the veteran's original debt 
was $14,692, of which $1,096 had been recovered, thus leaving 
$13,596 for consideration by the Committee for the 
overpayment created by the February 1993 award letter.  The 
Committee on Waivers, which considered that amount of the 
debt which had not already been recovered by the VA, 
nevertheless made clear that it was denying the veteran's 
request for waiver of recovery of the overpayment which had 
been established by the February 1993 award letter.  In that 
regard, the RO should substantiate that the veteran was 
notified that the amount of the debt created by the February 
1993 award letter was $14,692, as reflected in the most 
recent RO audit.  

The Board directed in the 1999 remand that the RO verify the 
issuance of the notice of overpayment of improved pension 
benefits, which followed the February 1993 award letter 
establishing the first of two overpayments considered by the 
Committee on Waivers.  The record does not show that the RO 
has contacted the VA's Debt Management Center as requested.  
The Board recognizes that in Stegall v. West, 11 Vet. App. 
268 (1998), a precedential decision cited for guidance, it 
was concluded that a remand by the Board conferred on the 
claimant the right to compliance with the remand orders and 
that the Board erred when it failed to insure compliance with 
the dictates of an earlier Board remand. 

When the RO contacts the Debt Management Center regarding the 
notice of indebtedness created by the February 1993 award 
letter, it should also ensure that the documentation it 
obtains reflects the total amount of the overpayment.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact VA's Debt 
Management Center and request a copy of 
the notice of overpayment of improved 
pension benefits for the period of 
February 1989 through April 1991 issued 
to the veteran, or in the 

alternative provide documentation of what 
form letter(s) was/were sent to the 
veteran, the dates thereof, and the total 
amount of the overpayment in question.  
All documentation obtained must be 
associated with the claims folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim.  If the decision 
remains adverse to him, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond thereto.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












